DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed on 11/15/21 and 11/30/21. Claims 18 and 20-30 are pending and examined.
3. The final office action mailed 7/15/21 is withdrawn.
4. The declaration filed by Dr. Stefan Pabst has been fully considered.
5. The rejection of claims 18-30 under 35 U.S.C. 103 as being unpatentable over Bernett et al., (USPG No. 20080260731, Pub Date Oct 23, 2008) in view of Garidel et al. (USPG No. 20150079074, Pub Date July 2, 2015) is withdrawn because of claim amendments and persuasive arguments.
REASONS FOR ALLOWANCE
6. The following is an examiner’s statement of reasons for allowance: The declaration by Dr. Pabst clearly demonstrated that lyophilized pharmaceutical formulation comprising the recited Fc-modified anti-CD19 antibody shows decreased melting temperature of the antibody being stable at 2-8°C for at least 24 months is more than the predictable use of prior art elements according to any established functions taught by Bernett and Garidel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Claim 18 and 20-30 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645      

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645